Citation Nr: 1222010	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  11-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in March 2012 for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The objective medical evidence reveals the Veteran has, at worst, Level IV hearing in the right ear and Level V hearing in the left ear.


CONCLUSION OF LAW

The requirements for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the December 2010 rating decision, he was provided notice of the VCAA in September 2010.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received additional notice in September 2010, pertaining to the disability rating and effective date elements of his claim and was furnished a statement of the case in January 2011 with subsequent readjudication in a May 2012 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran reported his current symptoms and the effects on his daily activities to VA examiners in October 2010 and April 2012.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, adequate VA examinations and statements from the Veteran and his representative.  

The Board also notes that a March 2010 VA outpatient treatment report in which an audiological evaluation was provided do not reasonably appear to contain information that would be necessary to properly decide a claim for increase of a hearing loss disability, as the speech discrimination scores contained that report reflect that CIDW-22 testing was used, and as such, these speech discrimination percentages cannot be applied to the rating criteria.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); 38 C.F.R. §§ 4.2, 4.85, 4.86, 19.9(a); see also Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  Therefore, as this report does not indicate sufficient information which can be applied to the rating criteria, it is inadequate for rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Subsequent to the March 2010 VA audiology report, the Veteran was afforded VA audiology examinations in October 2010 and April 2012.  The VA audiology examination reports indicate that the VA examiners were licensed audiologists.  Also, the reports show that the VA examiners elicited information from the Veteran concerning his history, subjective complaints, and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the VA examination reports were based on audiometric testing at the applicable frequencies and the Maryland CNC speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the October 2010 and April 2012 VA audiology examination reports may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2011).  Therefore, a remand is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In an April 2012 VA outpatient treatment report note, dated just a few days prior to the April 2012 VA examination report, the treatment provider noted that the Veteran had requested a C&P exam (VA examination) and that a complete test would be performed that same day.  In this evaluation the Veteran's speech recognition scores were the same as those that were noted in the April 2012 VA examination report and therefore reflect that this April 2012 VA outpatient treatment report note is referring to the same audiological evaluation as reported in the April 2012 VA examination.  Therefore a remand for clarification of these findings is not necessary as the April 2012 VA examination test results are of record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss is worse than the disability rating presently assigned.  

VA outpatient treatment reports from within a year of the Veteran's claim, September 2009 to January 2012 reflect that the Veteran  periodically received a hearing aid evaluation.  

A March 2010 VA outpatient treatment report reflects the Veteran underwent an audiological evaluation.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
50
LEFT
30
30
35
60
60

The average puretone threshold was 42 decibels for the right ear and 46 decibels for the left ear.  As noted above, Maryland CNC speech recognition scores were not used in this evaluation.  Rather, speech discrimination scores contained in that report reflect that CIDW-22 testing was used and, as such, this report does not indicate sufficient information which can be applied to the rating criteria and it is inadequate for rating purposes  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); 38 C.F.R. §§ 4.2, 4.85, 4.86, 19.9(a); see also Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  

At an October 2010 VA audiological examination, the Veteran's main complaint was hearing loss and tinnitus and it was most difficult for him to hear all of the time.  His non military occupational noise exposure included noise from working as a contractor.  His recreational noise exposure included some hunting.  Physical examination findings revealed abnormal middle ears in the right and left with minimal cerumen noted in both.  Tympanometry results were normal in both ears.  Acoustic reflex testing revealed an abnormal response in the right ear with no response at all frequencies and an abnormal response in the left ear with no response at 500 Hertz.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
40
LEFT
30
35
35
60
55

The average puretone threshold was 35 decibels for the right ear and 46.25 decibels for the left ear.  Maryland CNC speech recognition scores were 68 percent in the right ear and 64 percent in the left.  The Veteran was diagnosed with mild sensorineural hearing loss in the right ear from 26 to 40 decibels and moderate sensorineural hearing loss in the left ear from 41 to 54 decibels.  The examiner found that it was more likely than not that the Veteran would have difficulty understanding in noisy environments, at distances and with soft voices.  

At an April 2012 VA audiological examination, the Veteran reported that his hearing loss impacted ordinary conditions of daily life, including the ability to work, specifying that he had trouble hearing in most situations.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
45
LEFT
30
35
35
60
55

The average puretone threshold was 35 decibels for the right ear and 39 decibels for the left ear.  Maryland CNC speech recognition scores were 92 percent in the right ear and 86 percent in the left.  Tympanometry findings were normal in both ears. The Veteran was diagnosed with sensorineural hearing loss in the right and left ears in the frequency range from 500 to 6000 Hertz.  

Applying the findings from the VA examinations in 2010 and 2012 to Table VI in 38 C.F.R. § 4.85 yields a finding of  Levels I and IV hearing in the right ear and Levels II and V hearing in the left ear.  An application of all of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a 10 percent disability rating for the Veteran's bilateral hearing loss in considering his hearing levels at worst.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for a 10 percent disability rating.  The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time throughout the duration of the appeal and that regulation is not applicable.  

Because the law provides specific requirements in terms of puretone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 10 percent is not appropriate at any time as of the date of the Veteran's claim for increase for his bilateral hearing loss on September 13, 2010 or within one year of such.  The October 2010 and April 2012 audiological test results clearly fall within the parameters for a 10 percent, rating but no more for the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2011).  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected hearing loss.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his hearing loss and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

The Board recognizes the Veteran's apparent dissatisfaction with the disability rating assigned.  However, pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than 10 percent at any time since the date of his claim on September 13, 2010.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 10 percent disabling  during the pendency of the claim, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board concludes that a disability rating in excess of 10 percent for bilateral hearing loss is not warranted at any time.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's bilateral hearing loss should be rated at 10 percent, but no more, from September 13, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 10 percent from September 13, 2010, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See statement of the case, dated January 2011, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


